Citation Nr: 1612361	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  12-07 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD), posttraumatic stress disorder (PTSD), and panic disorder.

2.  Entitlement to service connection for coronary artery disease, including as secondary to a service-connected acquired psychiatric disorder.

3.  Entitlement to service connection for hypertension, including as secondary to a service-connected acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Christa A. McGill, Esq.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.

The Veteran testified before the undersigned at a November 2015 Travel Board hearing.  A transcript of the hearing is of record.

The issue of entitlement to service connection for "depression now claimed as post traumatic stress disorder", as the issue was characterized in the most recent supplemental statement of the case (SSOC), has been recharacterized more broadly in light of Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009), and the diagnoses of MDD, PTSD, and panic disorder contained in the record.

The issues of entitlement to service connection for coronary artery disease and hypertension, both including as secondary to a service-connected acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran has an acquired psychiatric disorder diagnosed as MDD, PTSD, and panic disorder.  The evidence is at least evenly balanced regarding whether the diagnosed disorders are etiologically linked to his active service.


CONCLUSIONS OF LAW

The criteria for service connection for an acquired psychiatric disorder diagnosed as MDD, PTSD, and panic disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  Id.

The Veteran claims that he developed an acquired psychiatric disorder (panic disorder) during his active service and, in addition, he later developed MDD and PTSD as a result of a traumatic incident during his active service.  See, e.g., November 2015 Board Hearing Transcript (discussing in-service events, onset of symptoms, in-service diagnosis of hyperventilation syndrome, and current symptoms).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With respect to PTSD, the regulations provide:  "Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304(f); see also Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014). 

Current Disability and Diagnoses

To establish a current disability consisting of a mental disorder, the diagnosis of the mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. § 4.125(a).

The medical evidence of record establishes that the Veteran has been diagnosed with panic disorder with agoraphobia, PTSD, and MDD.  See, e.g., November 2015 Letter Opinion from VA Psychiatrist;  May 2010 VA Mental Health Initial Evaluation Note (diagnosing "Major depressive disorder, currently severe; PTSD military-related; Panic disorder with agoraphobia").  These diagnoses, which were made by a VA psychiatrist, establish a current disability under the special standards applicable to mental disorders.  See 38 C.F.R. § 4.125(a); Cohen, 10 Vet. App. at 140 (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).

In-Service Event / Stressor / Occurrence

There are two in-service events that the Veteran claims are linked to his current acquired psychiatric disorders.  

First, his service treatment records document an in-service diagnosis of "hyperventilation syndrome."  See July 1967 Clinical Record; July 1967 Discharge Note.  As will be discussed, his treating VA psychiatrist has opined that those in-service symptoms marked the onset of his currently diagnosed panic disorder.  See November 2010 VA Mental Health Outpatient Note.  The first alleged in-service event or occurrence is established.

Second, the Veteran has alleged that, during his active service, he personally witnessed a fellow serviceman and good friend get hit by a truck in a fatal accident.  The Veteran has been able to identify the individual and provide documentary proof of his friend's death at the time and place he described.  See, e.g., November 2015 Submission (containing website printouts documenting death of the service member and correspondence with service member's surviving brother confirming the basic facts of the incident).  Moreover, the documentary evidence establishes that the Veteran was stationed at the military base where the incident occurred when it occurred.  While there is no documentary evidence regarding the Veteran's presence at the fatal accident, the Veteran has provided consistent reports of the incident and, at his hearing, was highly credible.  Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant when assessing credibility).

Under the particular circumstances of this case, including the Veteran's credible testimony and the supporting documentary evidence, the Board finds that the in-service stressor involving the death of his good friend has been established.

Nexus Between In-Service Events and Current Disability

The remaining element to establish service connection for an acquired psychiatric disorder is a nexus between the in-service event/occurrence/stressor and the current disability.  

The record contains two medical opinions directly and convincingly discussing the etiology of the Veteran's diagnosed panic disorder.  

His treating VA psychiatrist has opined that the Veteran's service treatment records "document symptoms of panic attacks and anxiety during his time in service."  November 2015 Letter Opinion of VA Psychiatrist.  The treating VA psychiatrist concluded:  "In my opinion, more likely than not, his current symptoms are caused by his military service or at least a continuation of those symptoms that he was documented to have during his military service."  Id.  

A private psychologist also provided a nexus opinion linking the Veteran's in-service symptoms with his current panic disorder.  See November 2015 Private Psychological Evaluation.  Specifically, the psychologist opined that the symptoms diagnosed as "hyperventilation syndrome" were actually "most likely symptoms of a panic disorder."  Id.  The psychologist explained that documented symptoms were consistent with panic disorder and a referral to mental hygiene was recommended.  After a detailed review of the in-service records, the psychologist opined that the Veteran had panic disorder in service, but was misdiagnosed as having "hyperventilation syndrome."  Id.

These opinions linking the Veteran's current panic disorder with in-service events are thorough, convincing, and uncontradicted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The greater weight of the evidence establishes that the Veteran's panic disorder is causally linked to his military service.

In addition, there are several medical opinions of record linking the Veteran's diagnosed major depressive disorder and PTSD to the stressor event involving a fatal pedestrian accident.  For example, a VA psychiatrist noted in May 2010 that the Veteran had "symptoms of depression, PTSD from witnessing friend's death in military."  See May 2010 VA Mental Health Initial Evaluation Note ("By September, he was very depressed and anxious, and he was ruminating about seeing a friend get killed by a tractor trailer just in front of him in 1968."; diagnosing "Major depressive disorder, currently severe; PTSD military-related; Panic disorder with agoraphobia"); November 2010 VA Mental Health Outpatient Note (again linking depression and PTSD to military service with same diagnoses as May 2010); see also May 2010 VA Psychiatry Intake Assessment ("[Veteran] with MDD and PTSD related to trauma witnessed in 1968..."; diagnosing MDD and PTSD).  The VA psychiatrist recently submitted an opinion letter in which she reiterated her conclusion that the Veteran's PTSD and MDD were related to the in-service accident that the Veteran witnessed.  See November 2015 Letter Opinion of VA Psychiatrist.

The private psychologist also diagnosed PTSD, but did not provide a definite opinion regarding the etiology of the Veteran's PTSD.  See November 2015 Private Psychological Evaluation.  Rather, he recommended further evaluation to address the Veteran's "diagnosed PTSD and its relationship to the accidental death of his friend while he was active duty in the military."  Id.  The opinion indicates the posited relationship is plausible, but fails to provide probative weight in favor of finding a causal nexus.

There are no negative nexus opinions of record.  The Veteran has not had a VA examination to address these nexus issues, but the Board finds the above-discussed evidence is sufficient to decide the claim.  It is at least as likely as not that the Veteran's PTSD and MDD are related to the in-service fatal accident that the Veteran witnessed.

There is no competent and probative evidence against finding an etiological link between the in-service accident and the Veteran's current acquired psychiatric disorders, including panic disorder, PTSD, and MDD.  Accordingly, entitlement to service connection for an acquired psychiatric disorder diagnosed as MDD, PTSD, and panic disorder is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder has been granted, so he could suffer no prejudice from any failures by VA with respect to its duties to notify and assist.  The Board need not discuss VA's fulfillment of those duties.


ORDER

Entitlement to service connection for an acquired psychiatric disorder diagnosed as MDD, PTSD, and panic disorder is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran claims that his currently diagnosed coronary artery disease (CAD) and hypertension are related to his service and, during the course of this appeal, has expanded his allegations to include the claim that his CAD and hypertension are due to or have been aggravated by his acquired psychiatric disorders.  See, e.g., March 2016 Letter from Representative (attaching medical treatise suggesting that "posttraumatic stress disorder, a common anxiety disorder, is associated with major forms of cardiovascular disease").

The medical evidence, including the medical treatise evidence submitted by the Veteran's representative, is sufficient to trigger VA's duty to provide an examination.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006) (holding that the requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold").  The Board notes that the medical treatise is not sufficient, by itself, to establish secondary service connection in the circumstances of this case.  See Sacks v. West, 11 Vet.App. 314, 316-17 (1998) (holding that information contained within treatises is generally too abstract to prove the nexus element of a service-connection claim, although it is possible that a treatise might "discuss generic relationships with a degree of certainty" that would allow a finding of "plausible causality based upon objective facts."); Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments).

A VA examiner has opined that the Veteran's currently diagnosed "cardiac condition" is not related to the "hyperventilation syndrome" diagnosed in service.  See August 2013 VA Disability Benefits Questionnaire (DBQ).  However, the medical evidence of record establishes that the in-service hyperventilation and similar events were due to the now service-connected panic disorder, so the opinion is inadequate.  Where, as here, VA has undertaken to provide examinations, the examinations must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Moreover, the opinion only discusses direct causation, but the evidence is sufficient to trigger VA's obligation to obtain an opinion on secondary service connection.  Any opinion obtained regarding secondary service connection must address both causation and aggravation of the nonservice-connected condition.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.

The Veteran is entitled to an examination and opinion regarding the etiology of his coronary artery disease and hypertension, including whether either of the cardiovascular conditions were caused by or aggravated by his service-connected acquired psychiatric disorders.  

At his November 2015 Board Hearing, the Veteran confirmed that he has been awarded disability benefits by the Social Security Administration (SSA).  He testified that the award was based, at least in part, on his CAD and hypertension, so it is likely that the SSA has possession of records that include information relating to the Veteran's service-connected and allegedly service-connected disabilities.

The VA must make as many attempts as necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  Such efforts must continue unless it is determined that the records do not exist or the custodian does not have them.  Id.  It does not appear any attempts have been made to obtain the records.  On remand, the AOJ should attempt to obtain the SSA records.

Finally, to ensure the record is complete prior to return to the Board, if necessary, and because the record indicates that the Veteran receives ongoing treatment at VA facilities, the RO should obtain all updated VA treatment records for the Veteran since the last update in January 2014.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA records for treatment at the Durham VAMC and associated outpatient treatment centers from January 2014 to the present.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

2.  Obtain any outstanding records from the Social Security Administration.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

3.  Then, after conducting any additional development deemed necessary, the Veteran should be provided an examination with respect to his coronary artery disease and hypertension.  The entire claims file should be reviewed by an examiner.

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner(s) should address the following:

Coronary Artery Disease

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's coronary artery disease was incurred in or otherwise related to his military service, including the in-service onset of panic disorder.

b.  If the examiner provides a negative response to (a), is it at least as likely as not (probability of at least 50 percent) that the Veteran's coronary artery disease was caused by his service-connected acquired psychiatric disorders?

c.  If the examiner provides a negative response to (b), is it at least as likely as not (probability of at least 50 percent) that the Veteran's coronary artery disease is aggravated by his service-connected acquired psychiatric disorders?

Hypertension

d.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was incurred in or otherwise related to his military service, including the in-service onset of panic disorder.

e.  If the examiner provides a negative response to (a), is it at least as likely as not (probability of at least 50 percent) that the Veteran's hypertension was caused by his service-connected acquired psychiatric disorders?

c.  If the examiner provides a negative response to (b), is it at least as likely as not (probability of at least 50 percent) that the Veteran's hypertension is aggravated by his service-connected acquired psychiatric disorders?

It would be helpful if, in answering the above questions, the examiner discussed any pertinent medical literature, including the medical treatise submitted by the Veteran's representative in March 2016 indicating a possible association between PTSD and major forms of cardiovascular disease.

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

5.  Then, after any needed development, readjudicate the remanded claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


